DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bottom tailgate portion, end tailgate portion , the heavy load and the hinged connector of claim 19 and 22-24 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The detailed description fails to provide proper and clear antecedent basis for the claim terms of “the improvement”.  The language of the specification does not match the claim language, so there is no one to one correspondence for the language between the specification and the claims.  While elements of the motor vehicle can be construed as a tailgate and a tailgate reinforcing sheath, the lack of any type of “improvement” terminology used in the specification is confusing.  The Examiner suggests amending the claim language of “the improvement comprising” to “the motor vehicle further comprising” so that the claims more closely align with the specification.   According to section 608.01(o) of the MPEP, the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).  Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 21.3. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.  
In the instant case, as discussed above, the lack of use of the “improvement” terminology in the specification is confusing and should be clarified.  As it stands, the specification does not ensure certainty because “the improvement” is unclear and it is unclear as to which elements of the claimed are being improved.

Claim Objections
Claim 24 is objected to because of the following informalities:  This claim appears to contain a typographical error in the phrase “closely fit an top end portion”.  Perhaps, Applicant intended to use the phrase “closely fit a top end portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 13, the phrase “the improvement comprising” lacks clear antecedent basis.  Additionally, this phrase is confusing because it is unclear as to what exactly is being referenced in the improvement.  The Examiner suggests amending the claim language of “the improvement comprising” to “the motor vehicle further comprising” so that the claims more closely align with the specification.   
In claims 20-23, the phrase “The improvement” is confusing and unclear.  The Examiner suggests amending the claim language of “The improvement” to “The motor vehicle” for clarity purposes.
In claim 24, it is unclear how the hollow inside portion of the reinforcing sheath will be adapted and sized to receive and closely fit a top end portion of the vehicle tailgate.  Additionally, the phrase “being adapted and sized to receive and closely fit” infers a method step and is misleading and misdescriptive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovie (US 7,862,269 B2).
Regarding claim 19, Kovie discloses a cargo bed (Fig. 1, 14), and b) a tailgate (Fig. 1, 22) comprising a bottom tailgate portion (Fig. 2 illustrates the bottom portion of 22) joined by one or more hinged connector (Fig. 2, 60) to the motor vehicle proximate a rear bottom portion of the cargo bed, and 
an end tailgate portion (Fig. 2 illustrates the end portion of 22), said tailgate being capable of being adjusted within a range of rotation relative to said one or more hinged connector from a vertical position (Fig. 1 )wherein the end tailgate portion and bottom tailgate portion are aligned substantially vertically with respect to each other, to a substantially horizontal position (Fig. 2) wherein the end tailgate portion and bottom tailgate portion are aligned substantially horizontally with respect to each other; the improvement comprising a tailgate-reinforcing sheath (Fig. 3, 66) comprised of a high strength metal or metal alloy (col. 6 ln. 54-55 discloses “a durable resilient material”, i.e. a metal alloy) and comprising a hollowed inside portion into which the end tailgate portion is fitted and affixed; the hollowed inside portion (Fig. 3 illustrates the hollow inside portion of 66 adapted to receive the inner surface 65 of the tailgate 22) being adapted and sized to closely fit said end tailgate portion (Fig. 3, 22), and wherein the tailgate-reinforcing sheath is effective to prevent bending of the tailgate when used in concert with a heavy load contained in the cargo bed of said motor vehicle (col. 4 ln. 20-27 discloses the “attachment member 30 is provided on the upper end 26 of the side wall 20 to protect the side wall 20 against damage when resting heavy objects on the side wall 20 or by movement of heavy cargo over the side wall 20” and col. 6 ln. 51-53 discloses “the tailgate 22 includes a tailgate attachment member 66 that has features similar to the attachment member 30 of the side walls 20”, i.e. 66 performs similarly 
	As to claim 20, Kovie disclose wherein said tailgate is oriented in a one of a plurality of positions between said substantially vertical position and substantially horizontal position (Fig. 1 and Fig. 2 illustrate the different positions of the tailgate which may be vertical or horizontal).  
	Regarding claim 21, Kovie discloses wherein said tailgate-reinforcing sheath comprises a plurality of brackets (Fig. 10, 48a) affixed to a top surface thereof.  
	 As to claim 22, Kovie discloses2Patent Application Serial No. 16/443,464 Docket No. A-05058 CONDIVIn re CASTELBLANCO et al.wherein said tailgate-reinforcing sheath comprises a plurality of holes (Fig. 6, 36 and Fig. 10, 36a)  defined in a surface selected from the group consisting of a top sheath surface (Fig. 3, 74) and a side sheath surface (Fig. 10, 72 and 72a), and said tailgate-reinforcing sheath is affixed to the end tailgate portion by a plurality of screws (Fig. 5, 48) extended through the plurality of holes into the end tailgate portion, thereby joining the tailgate-reinforcing sheath to the end tailgate portion of the tailgate (Fig. 3 illustrates 66 joined to 22).  
	As to claim 24, Kovie discloses wherein said tailgate-reinforcing sheath (66) comprises a plurality of holes (36 and 36a) defined in a top sheath surface (Fig. 3, 74) and in a side sheath surface (Fig. 10, 72 and 72a) and said tailgate-reinforcing sheath is affixed to the end tailgate portion by a plurality of screws (Fig. 5, 48) extended through the plurality of holes into the end tailgate portion, thereby joining the tailgate-reinforcing sheath to the end tailgate portion of the tailgate (Fig. 3 illustrates 66 joined to 22).  
Regarding claim 24, Kovie discloses a tailgate-reinforcing sheath (Fig. 3, 66) comprising a rear sheath surface (Fig. 10. 71), side sheath surfaces (Fig. 10, 72 and 72a), a front sheath surface (Fig. 3, inner side of 70 receiving tailgate), and a top sheath surface (Fig. 3, 74), and a hollow inside portion (Fig. 3 illustrates the hollow inside portion of 66 adapted to receive the inner surface 65 of the tailgate 22) being adapted and sized to receive and closely fit an top end portion of a motor vehicle tailgate (Fig. 3, 22), said tailgate-reinforcing sheath comprised of a metal or a metal alloy (col. 6 ln. 54-55 discloses “a durable resilient material”, i.e. a metal alloy), wherein the tailgate-reinforcing sheath is effective to prevent bending of said motor vehicle tailgate when said motor vehicle tailgate is affixed within the hollow inside portion of said motor vehicle tailgate and used in concert with a heavy load contained in the cargo bed of said motor vehicle (col. 4 ln. 20-27 discloses the “attachment member 30 is provided on the upper end 26 of the side wall 20 to protect the side wall 20 against damage when resting heavy objects on the side wall 20 or by movement of heavy cargo over the side wall 20” and col. 6 ln. 51-53 discloses “the tailgate 22 includes a tailgate attachment member 66 that has features similar to the attachment member 30 of the side walls 20”, i.e. 66 performs similarly to 30 in that it acts as a sheath which can prevent bending or damage to the tailgate when a heavy load is being managed).
	As to claim 25, Kovie discloses comprising a plurality of brackets (Fig. 10, 48a) affixed to a top surface thereof.  
	Regarding claims 26-27, Kovie discloses comprising a plurality of holes (Fig. 6, 36 and Fig. 10, 36a) defined in a one or more surface selected from the group consisting of the top sheath surface and a side sheath surface.  
	
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gower (US 5,169,201) discloses a tailgate sheath or protection means to provide the necessary protection for the tailgate so that heavy cargo does not cause damage to the tailgate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/January 15, 2021                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612